Citation Nr: 0015246	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  94-00 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
August 1969.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied the veteran's claim seeking 
entitlement to service connection for PTSD.

In July 1992, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer.  A complete transcript of the 
testimony is of record.  In March 1994, the veteran, 
accompanied by his representative, appeared and presented 
testimony at a hearing before the undersigned Member of the 
Board.  A complete transcript of that testimony is also of 
record.

The case was previously before the Board in April 1996 and 
was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the case was returned to the Board, and 
the veteran's claim was denied by an October 1998 decision of 
the Board.  The veteran then appealed to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court").  By a June 1999 order, the Court 
granted a motion, filed by counsel for the Secretary, for a 
remand of the appealed issue.  It was ordered that the 
Board's October 1998 decision was vacated, and the case was 
remanded to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service personnel records demonstrate that the veteran 
served as a vehicle repairman in Vietnam from October 1968 to 
August 1969; during which time he was assigned to the 22d 
Surgical Hospital, the 32d Medical Depot, and the 85th 
Evacuation Hospital.

3.  The veteran was not engaged in combat in service and is 
not shown to have participated in any combat activities 
himself.

4.  Although the veteran was not engaged in combat, he has 
given a history of having carried wounded soldiers as a 
stretcher bearer during his service; and the Board finds that 
this claimed stressor is adequately corroborated by his 
service personnel records that show he was assigned to 
hospitals and medical units, where it is at least as likely 
as not that he did witness such events which would be 
expected to occur at such medical units.

5.  Although the veteran was not engaged in combat, he has 
also given a history of having been stationed in the Phu Bai 
area during a time the area was subject to enemy mortar 
attacks, and the Board finds that this claimed stressor is 
adequately corroborated as independent records demonstrate 
that the veteran was stationed at the military base at Phu 
Bai and that enemy mortar attacks did occur against the base 
during his period of service.

6.  The medical evidence of record suggests that the veteran 
is currently diagnosed with PTSD, attributable to the above 
corroborated stressor incidents in service.


CONCLUSION OF LAW

The veteran has PTSD as a result of his military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reflects that the veteran had 15 months of active 
duty, 10 of which were spent in the Republic of Vietnam, from 
October 1968 to August 1969.  The DD Form 214 reflects that 
he was not awarded any combat decorations.  His decorations 
consisted of a National Defense Service Medal, Vietnam 
Campaign Medal, and Vietnam Service Medal.  Review of the 
veteran's DA Form 20 demonstrates that he was assigned to the 
22d Surgical Hospital, the 32d Medical Depot, and the 85th 
Evacuation Hospital during his tour in Vietnam.  During that 
time, his principal duties were identified as vehicle 
repairman.  His DD Form 214 also identifies his primary 
military occupational specialty as wheeled vehicle mechanic.

Review of service medical records reveals a July 1967 report 
of pre-induction examination reflects that the veteran's 
psychiatric status was normal.  Among service personnel 
records are March and April 1969 records of proceedings 
pursuant to Article 15 of the Uniform Code of Military 
Justice (UCMJ), and an August 1969 Summary Court-Martial 
Order, indicating a number of incidents of misconduct by the 
veteran, to include having struck a superior non-commissioned 
officer, having disobeyed orders issued by a superior 
officer, having failed to perform duties, and having 
communicated threats against others.  As a result of these 
incidents, the veteran underwent an August 1969 psychiatric 
evaluation.  The report reflects that the veteran had had 
problems with his superiors, and that his supervisors 
considered his work to be unsatisfactory.  The veteran 
expressed the feeling that he was being subject to 
disciplinary action because of his race.  Following a mental 
status evaluation, he was found to have a passive-aggressive 
personality disorder as manifested by difficulty with 
authority.  The examiner found that the veteran was 
predisposed to the disorder by his personality pattern, and 
that routine military duties constituted the stressful event 
which precipitated his symptoms.  The examiner found that 
this disorder was not incurred in the line of duty and had 
existed prior to service.  The examiner concluded that the 
diagnosis represented a character and behavior disorder, and 
that the veteran was moderately impaired for further duty.  
The examiner stated that the veteran was not suitable for 
continued retention in the military, and his recommendation 
was that the veteran be considered for administrative 
separation.  Accordingly, the veteran was separated from 
service under honorable conditions.

The veteran's initial claim seeking service connection for 
PTSD was received in April 1991.  A May 1991 VA Social and 
Industrial History, prepared by a social worker, reflects the 
opinion that the veteran was a poor historian with respect to 
his ability to provide pertinent information.  The social 
worker stated that the veteran participated somewhat 
peripherally in the interview.  The veteran reported that he 
was living in an abandoned car at the time of the interview.  
He described his home life prior to service as normal, noting 
that he had no pre-service drug problems or psychiatric care.  
When asked about specific traumatic service-related events, 
the veteran stated that the most traumatic event he 
experienced was being arrested and handcuffed by military 
police, and falling out of a jeep.  He also reported having 
been shot at by friendly troops during the Tet offensive.  
The social worker stated that it became apparent that the 
veteran was unable to fully participate in describing his own 
history.  The examiner stated that the remainder of the 
reported information was obtained from the veteran's 
counselor and from a review of the claims folder.

The veteran was noted to have been homeless for 2 years, and 
it was noted that he lived in an abandoned car.  He worked on 
4 jobs since his separation from the military.  The veteran 
denied that he suffered from depression or from violent 
behavior.  This statement was thought to be in direct 
conflict with his legal history, which was significant for a 
drug-related shooting which resulted in a 1972 conviction for 
involuntary manslaughter.  The veteran had served in prison 
for this involuntary manslaughter charge and also for a 
forgery charge.  The veteran's heroin use was noted, and the 
social worker stated that the veteran was not a good 
historian with respect to specific PTSD symptoms.  The social 
worker noted that the veteran responded to questions about 
his Vietnam experience, and displayed inappropriate affect as 
he stated: "I enjoyed it".

The veteran's counselor at the Seattle Veteran's Action 
Center was interviewed in relation to the history, and she 
stated that the veteran had great difficulty in interpersonal 
relationships, that he had difficulty trusting people and 
that he was socially withdrawn.  She stated that the veteran 
had difficulty with paranoia, and that he had problems with 
sleepwalking.  The counselor stated that the veteran had 
intrusive thoughts and memories of war events, as well as a 
history of auditory hallucinations.  The veteran's counselor 
described numerous other symptoms, but admitted that her 
diagnosis was unclear.  She stated that there was confusion 
as to whether the appropriate diagnosis was PTSD or 
depression with psychotic features.

A report of a May 1991 VA general examination is of record.  
The report contains the veteran's statement that he came back 
from Vietnam with a heroin problem.

The veteran underwent a special VA psychiatric examination 
for PTSD in June 1991.  He stated that while his military 
occupational specialty was as a mechanic, he never did that 
and just did whatever was needed at the unit.  The veteran 
reported that he was assigned to various medical/surgical 
hospitals or medical units, and that he occasionally helped 
remove wounded soldiers from helicopters to the hospital.  He 
stated that he saw many wounded people, but indicated "I'm 
not sure that is traumatic".  He stated that he did see a 
lot of pretty bad things, but he was not in the operating 
room, so he did not always know the extent of their wounds.  
He also stated that he was never in any direct combat or 
underwent any shelling, but then stated that there was one 
time his unit was shelled at Phu Bai and he recalled shelling 
at Da Nang.  The veteran reported that one close friend was 
killed in Vietnam, but that he did not witness this event.  
He was unable to recall the friend's name.  The veteran was 
homeless at the time of the examination, and the examiner 
reported that the veteran was being treated at a local 
Veteran's Center for "stress from things buried inside me 
from Vietnam".

The veteran stated that he thought a lot about the war on his 
return to the United States, but that he was not troubled by 
dreams of it.  He denied problems with anger.  He denied 
feeling numbed by the war, but he did seem emotionally 
detached.  He denied startle response or hypervigilance.  He 
denied survivor guilt.  He also indicated that he did not 
have sleep problems, sleeping as much as 14 hours per day as 
a result of having little to do.  He reported dreaming about 
Vietnam 2 or 3 times per month, but denied any recurrent 
nightmares.  The examiner commented that the veteran's affect 
was blunted, manner cooperative but detached, and he was 
quite vague at times.  Following mental status examination, 
the examiner's diagnoses were opiate dependence and 
schizotypal personality disorder.  The examiner commented 
that the veteran showed little evidence of PTSD. He stated 
that it wasn't clear that the veteran experienced any events 
that would be considered traumatic, nor did he show many of 
the symptoms of PTSD.  It was stated that he clearly had 
significant adjustment problems in Vietnam which would be 
consistent with his personality disorder.  His heroin 
addiction and emotional detachment would also be consistent 
with his personality disorder.

The veteran presented testimony at a personal hearing at the 
RO in July 1992.  He stated that he was hospitalized for a 
psychiatric disorder during service and that he was told that 
his behavior was out of control.  He stated that he performed 
whatever duties he was requested to, including transporting 
wounded soldiers from helicopters to medical units.  He 
recalled seeing lots of blood and stated that he would take 
wounded from helicopters to the surgical wards.  He testified 
that he was required to do this every few months. (Hearing 
Transcript, July 1992 at page 5-6).  When asked about his 
drug history and usage, the veteran stated that he began 
using drugs immediately after the war in 1970, and that the 
onset of his drug usage was social in nature.  The veteran 
stated that he was not injured in Vietnam and that, although 
friends were wounded or killed in Vietnam, he was unable to 
recall the names of anyone.  He stated that he was subject to 
one incident of incoming enemy fire and this was the only 
incident of incoming fire he recalled.  (Hearing Transcript, 
July 1992 at pages 7 and 8).

The veteran submitted additional records for review in July 
1992.  These records include a July 1991 statement from his 
counselor at the Seattle Veterans Action Center, part of the 
Seattle Department of Human Resources, indicating that his 
memories of Vietnam were returning slowly and painfully.  She 
stated that the veteran had been homeless, but that he was 
financially stable and had a permanent place to live.  
Additional records include VA mental health records, dated 
from July 1991 to August 1992, which demonstrate that the 
veteran underwent extensive psychiatric evaluation.  A July 
1991 diagnostic impression was rule out schizophrenia, 
undifferentiated type.  By December 1991, the diagnostic 
impression was that of: "May have mild PTSD...". This 
assessment was entered by a "PSYCH TECH" at the Seattle VA 
Medical Center.

The RO requested records from the Social Security 
Administration (SSA) in April 1993.  These records were 
received in June 1993.  Among these documents is a report of 
a September 1991 psychiatric examination.  The veteran's 
history was noted, and a mental status examination performed.  
He denied having nightmares, and stated that his memories of 
Vietnam were more positive than negative.  He again reported 
that his duties consisted of floating around the surgical 
hospital and doing whatever was required, which included 
seeing wounded.  At the time of the examination, he was found 
to be neither depressed nor anxious, and he had an 
appropriate affect.  The diagnosis was as follows: "I do not 
find evidence of a post-traumatic stress disorder, however, 
his symptoms and experience do sound as if he has suffered 
from a chronic dysthymic disorder."  Additional SSA records 
include an October 1991 disability determination which 
reflects a diagnosis of affective disorder.  A May 1992 
medical summary reflects a variety of diagnoses, but a 
disability determination of this date reflects a primary 
diagnosis of major depression with a secondary diagnosis of 
PTSD.  The veteran was awarded Social Security disability 
benefits due to a psychiatric condition effective in July 
1991.

At the veteran's March 1994 hearing before the Board, he 
testified that he assisted with the bagging of dead bodies, 
and that he was required to associate dismembered body parts 
with one another, and that he carried the wounded from 
helicopters to hospital wards.  (Hearing Transcript, March 
1994 at pages 5 and 6).  He indicated that he did not perform 
the duties of his MOS, but instead was assigned to various 
service department hospitals.  (Hearing Transcript, March 
1994 at page 12).  He indicated, in response to questioning, 
that he was unable to recall a specific incident that was 
especially stressful to him. (Hearing Transcript, March 1994 
at page 13).

Following an April 1996 remand by the Board, the veteran 
submitted a May 1996 statement of stressors stating in 
pertinent part that he was in the Republic of Vietnam on 
approximately October 8, 1968 and left Vietnam on August 9, 
1969; was assigned to the 22nd Surgical Medical Hospital, 
32nd Medical Depot, 82nd Medical Hospital, and the 95th 
Evacuation Hospital; and experienced body and bodies parts-
grave-registration.  He stated he never worked in his MOS and 
was assigned with the medical units listed above which were 
in charge of transporting the bodies.

A June 1996 letter from the Seattle Vet Center reflects that 
the veteran had no records at that facility, but that another 
veteran's organization, SEAVAC, the Seattle Veterans Action 
Center, was no longer in operation.  In September 1996, the 
veteran also responded to the RO that he had not been able to 
obtain any SEAVAC records and asked the RO to "go ahead" on 
the available evidence.

A report was received from U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) in August 1997, 
indicating that Operational Reports - Lessons Learned (OR-
LL's) submitted by the 24th Corps (XXIV Corps), and 101st 
Airborne Division, Artillery (101st Abn Div, Arty), for the 
period of May 11, through October 31, 1969 confirmed several 
enemy rocket attacks against Phu Bai occurred between May and 
August 1969.  USASCRUR noted that Phu Bai was the documented 
base location of the veteran's unit during the stated period.  
The reports show that the only instance of U.S. casualties 
from these attacks was on August 27, 1969, when 5 U.S. 
soldiers were wounded, with 2 requiring medical evacuation.

The VA conducted a Social and Industrial Survey in August 
1996.  This interview was conducted by a VA social worker and 
physician.  Noting that the veteran was

vague in the description of his military history, he was 
advised that he should provide a specific and detailed 
history in order to verify his stressors.  The examiners 
stated that the veteran remained unable to provide detailed 
information.  The veteran reportedly denied all premilitary 
psychiatric, substance abuse or legal problems.  The 
examiners recorded the veteran's military history.  When 
asked about specific traumatic events in the service, the 
veteran said: "I was there and I served in Vietnam.  I was 
in a medical unit, that's basically it."  The veteran went 
on to say that he occasionally carried wounded soldiers, and 
that he was involved in assisting at the helipad during the 
101st Airborne's operations on Hamburger Hill.  He stated 
that he was stationed at medical facilities which did not 
have secure perimeters and that he spent his time "in the 
hooch."  The examiner noted that the veteran, when requested 
to provide specific details and descriptions of events, dates 
or persons involved in any traumatic events in Vietnam, 
replied that he was unable to do so.

The examiners asked the veteran about his specific PTSD 
symptoms, and the veteran reported that he reexperienced his 
Vietnam stressors through intrusive recollections.  The 
examiners stated that the veteran specifically denied all 
history of nightmares, dissociative episodes, distress when 
exposed to reminders of trauma, anger and irritability, 
concentration difficulties or survival guilt.  He stated that 
he had minor hypervigilance, noting that he was "sometimes a 
little active, wanting to be aware of movements around me".  
The veteran denied that his heroin use was an effort to avoid 
to defend against intrusive thoughts or feelings, and he 
specifically declined when asked to discuss whether he 
suffered with any guilt over actions taken or not taken in 
the war zone.  The veteran was asked what impact the war had 
on his life.  He remarked that the war was the catalyst for 
the introduction of drugs into the United States.  The 
examiners noted that the veteran left the interview in good 
behavioral control, not having experienced any distressed 
affect during the interview.

The veteran also underwent an August 1996 VA PTSD 
examination.  The examiner reviewed the veteran's claims 
folder, to include the above noted social and industrial 
survey, in relation to the interview.  He stated that the 
veteran was evaluated over a period of 2 hours and 20 
minutes.  The examiner noted that the veteran's psychiatric 
disorder had not been diagnosed, and that prior records 
showed concerns about alcohol and possibly drug abuse.  In 
reviewing the claims folder, the examiner noticed a 
persistent question as to the nature of any traumatic 
experiences, as well as questions about whether the veteran 
had experienced wartime trauma sufficient to warrant the 
diagnosis of PTSD.  After reviewing the veteran's history of 
having transported wounded soldiers, and of having worked in 
graves registration, the examiner found that these 
experiences would be traumatic.  The veteran gave a history 
of having carried wounded soldiers from helicopters to the 
hospital on a number of occasions.  He reported doing this 
less than 100 but more than 10 times and he seemed to have 
distanced himself from the activity.  The examiner noted the 
veteran's report of having been mortared, and his description 
of having distanced himself emotionally from the suffering 
around him.  The veteran stated that he had worked at graves 
registration on 1 or 2 occasions, and that he lifted and 
moved bodies and parts of bodies, including arms, legs feet 
and hands that were brought from surgery.  The veteran stated 
that he did not carry a weapon during his service in Vietnam.

On mental status examination, the veteran was described as 
detached, emotionally distant and removed, but tenacious at 
the same time.  The examiner noted that the veteran did not 
recall having been demoted in grade, even though his service 
records clearly showed this as having occurred.  The veteran 
stated that he had frequent thoughts of Vietnam, even though 
he did not have nightmares.  He stated that he tried to avoid 
talking about his Vietnam experiences, and that he does not 
like to have to recall thoughts and feelings associated with 
Vietnam.  The examiner noted that the veteran had a markedly 
diminished level of participation in activities, and a 
detachment or estrangement from others, with a very 
significant restriction in his range of affect.  The examiner 
also noticed that the veteran had a sense of a foreshortened 
future.

The examiner stated that the veteran had symptoms of 
increased arousal with problems with sleep.  The veteran 
reported getting only 2 hours of interrupted sleep at night, 
and perhaps 3 to 4 hours during the day.  The veteran 
admitted being hypervigilant, but denied problems with 
concentration, irritability, anger or exaggerated startle 
response.  The impression was that the veteran appeared to 
have been exposed to significant traumatic events as a result 
of his being in Vietnam.  These events included experiencing 
at least one mortar attack, and also seeing numerous wounded 
or dead individuals, as well as working for a brief time in 
graves registration.  The examiner concluded that these 
events seemed to have had a traumatic impact on the veteran, 
and that they were responsible for a very significant degree 
of emotional numbing, which was said to be evident during the 
interview.

In formulating his conclusions and diagnoses, the examiner 
considered the many divergent opinions expressed about the 
veteran by previous health care professionals.  In accordance 
with the requests set forth in the Board's remand, he 
essentially considered the symptoms which he felt supported 
the diagnosis of PTSD as weighed against other 
characteristics described in the record.  For instance, the 
examiner stated that while the veteran did not have 
nightmares about Vietnam, he did have recurrent and frequent 
intrusive thoughts about Vietnam.  The examiner considered 
the past diagnosis of opioid dependence and schizotypal 
personality disorder, but felt that the veteran met the full 
criteria for PTSD, stating that PTSD was the veteran's 
primary psychiatric disorder, with some chronic dysthymia as 
secondary to PTSD.  The examiner stated that the veteran did 
not meet the full criteria for a major depression.  The 
veteran stated that his energy level was good, and that he 
had no suicidal ideation or problems with concentration.  The 
veteran was noted to have chronic dysphoria, however, and he 
was said to suffer some guilt about events that occurred in 
Vietnam, particularly the manner in which he treated 
Vietnamese people who worked on his base.

The examiner stated that the veteran's history was internally 
consistent in the sense that information provided by the 
veteran in relation to the 1991 VA examination was in accord 
with that provided during this examination.  The examiner 
acknowledged that the veteran was difficult to interview, and 
that he was removed and emotionally disengaged from the 
experiences that he was reporting.  The examiner stated that 
the veteran appeared to use a considerable amount of 
dissociation with regard to matters involving Vietnam.  The 
examiner stated that he did not feel that the veteran was 
denying that he was subject to disciplinary action while in 
the military, but that he dissociated from this experience.  
The examiner opined that this dissociation was disruptive for 
him, and that it was a symptom of PTSD and not a schizotypal 
personality disorder.  The relevant diagnoses were: Axis I: 
1. PTSD, chronic type of an apparently moderately severe 
degree, though it is somewhat difficult to ascertain due to 
the degree of dissociation that is operative in the veteran.  
2. Dysthymia secondary to PTSD.  This is chronic and appears 
to be of at least a moderate degree of severity.  3. Opiate 
dependence, in remission since 1974; Axis IV.  Level of 
stressors appears to have been severe in Vietnam, as the 
veteran has ongoing severe stressors with regard to his being 
quite interpersonally isolated and distant, and living in 
virtual isolation from others in the community.

II.  Analysis

Although the Board denied the veteran's claim in October 
1998, that decision has since been vacated by the Court, and 
the Board has taken this opportunity to carefully review all 
of the evidence of record in light of evolving caselaw and in 
light of regulatory changes regarding PTSD claims.  Having 
done so, the Board now finds that service connection is 
warranted for the reasons explained below.

Initially, the Board finds that the veteran's claim regarding 
PTSD is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is not 
inherently implausible.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The veteran has been given a diagnosis 
of PTSD, and the record contains medical evidence which tends 
to link current symptomatology to claimed inservice 
stressors.  See 38 U.S.C.A. § 5107(a) (West 1991); Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 99 (1993).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  In this regard, it is noted that all medical 
treatment records identified by the veteran have either been 
obtained by the RO, or have been determined to be unavailable 
and unobtainable.  There is no further assistance to the 
veteran required to comply with the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a).

Generally speaking, applicable laws and regulations provide 
that, in order to establish service connection for a 
disability, there must be objective evidence that establishes 
that such disability either began in or was aggravated by 
service.  38 U.S.C.A. § 1110.  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (codified at 38 C.F.R. § 3.304(f) 
(1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. at 138.  
The new revisions serve primarily to codify the Court's 
decision in Cohen, and bring 38 C.F.R. § 3.304(f) in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  Cohen at 
142.  Those service records which are available must support 
and not contradict the veteran's lay testimony concerning the 
non-combat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  See also 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).

The Court also held that, in order to permit judicial review 
of a denial of service connection for PTSD by the Board, the 
Board must generally make specific findings of fact as to 
whether the veteran was engaged in combat with the enemy and, 
if so, whether the claimed stressors were related to such 
combat.  Cohen, at 145.  See also Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Applying the above discussed law and regulations to this 
case, the Board finds that the veteran was not engaged in 
combat.  In this regard, the veteran himself has stated on 
multiple occasions and has provided testimony indicating that 
he was not engaged in combat activities himself.  By his own 
testimony, he indicated that he never carried a weapon in 
Vietnam.  The veteran's non-combat status is further 
evidenced by his military occupational specialty, duty and 
unit of assignment, and his lack of any recognized awards or 
citations indicating combat.  Therefore, the Board finds that 
the veteran was not engaged in combat for purposes of 
application of 38 U.S.C.A. § 1154(b).

The Board further notes that some of the claimed stressors 
regarding the veteran's service in Vietnam have not been 
verified or otherwise corroborated by independent credible 
evidence.  In particular, there is no evidence to corroborate 
the veteran's claims that he served in graves registration, 
and that he bagged bodies, or body parts.  Nor is there any 
evidence to corroborate that the veteran was ever in a convoy 
that came under fire or otherwise, was ever directly subject 
to enemy fire.

Nonetheless, the Board further finds that USASCRUR did verify 
that the veteran did serve in the Phu Bai area and during his 
service in such area, the area was subject to enemy attacks, 
to include rocket and mortar attacks.  One of the veteran's 
reported stressors was his memory of a mortar attack against 
the base during his service.  The Board finds that there were 
verified enemy attacks upon the military base at Phu Bai 
during the veteran's service, and it is reasonable to assume 
that the veteran would have been aware of such attacks, even 
though he may not have directly witnessed such attacks.  The 
Board also notes that even though there are no documented 
killed or wounded as a result of such attacks, the veteran 
never claimed to have witnessed killed or wounded resulting 
from such attacks.  Instead, the veteran simply claimed to 
have been present when an enemy mortar attack occurred and it 
is reasonable to conclude that such a history is more likely 
than not true, particularly given the report from USASCRUR.

The Board also notes that service personnel records do 
document that the veteran was assigned to the 22d Surgical 
Hospital, the 32d Medical Depot, and the 85th Evacuation 
Hospital during his service in Vietnam.  The veteran served 
with these units during a period from 1968 to 1969, when such 
units almost certainly would have been involved with the 
treatment of wounded and casualties.  The veteran has 
testified that he was never in the operating room and never 
acted as a corpsmen, but that he would basically help out 
with whatever duties were necessary around his units.  He 
indicated that when he was requested, he did serve as a 
stretcher bearer, carrying wounded from helicopters to the 
surgical units.  Given the veteran's units of assignments, 
and time of assignments, the Board finds once again that it 
is more likely than not that he did serve as a stretcher 
bearer for the unit when directed to do so.  Such activity 
certainly could have been reasonably expected to occur.  
Although there is no specific record documenting that the 
veteran did conduct such duties, it may be impossible for 
such a detailed activity to be verified and to expect such a 
level of verification may not be reasonable.  The Board finds 
that the veteran's reported stressor of having carried 
wounded soldiers is adequately corroborated by the units of 
assignment indicated in his service personnel records.

In evaluating whether these stressors have been adequately 
verified, the Board emphasizes that the veteran has been 
fundamentally consistent in his description of these events 
since his claim was filed.  He has not exaggerated his 
military duties.  He has not contended that he saw 
significant combat activities.  Nor has he claimed to have 
witnessed large numbers of killed in action.  Instead, the 
veteran has been fairly consistent in admitting that he was 
not in combat, that he did not carry a weapon, that he had a 
military occupational specialty as a vehicle repairman, that 
he only carried wounded when specifically requested to do so 
by his unit, and that he only remembered one mortar attack 
against his base.  It is true that the veteran has frequently 
been described as vague and a poor historian, but the Board 
accepts that this can be attributed to some extent to his 
diagnosed disorders, as well as to the passage of time.  
Overall, the Board finds that the veteran's consistency in 
the description of his stressors further bolsters his 
credibility.

With regard to the medical evidence of record, the Board 
further finds that the most recent VA examination of the 
veteran, specifically made a diagnosis of PTSD based upon the 
consideration of the veteran's military history, to include 
his verified stressors discussed immediately above, 
establishing medical evidence of a causal nexus between his 
current symptomatology and the specific claimed in-service 
stressor.  The medical evidence is certainly not unanimous on 
this point, and there is earlier medical evidence of record 
indicating that the veteran does not have PTSD, but instead 
has a variety of acquired psychiatric disorders, as well as 
personality disorders.  Nonetheless, the Board finds that 
this most recent diagnosis of PTSD is fully consistent with 
the history and also consistent with the remainder of the 
medical record.  The evidence is at the very least, in 
equipoise.  Thus, having carefully reviewed the evidentiary 
record, the Board concludes that the medical evidence  
supports the veteran's current diagnosis of PTSD.  The 
medical record suggests, as likely as not, that the veteran 
does have PTSD due to his service in Vietnam.  Accordingly, 
service connection is warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 3.102.

Finally, the Board emphasizes that, while it is determined in 
this decision that service connection for PTSD is warranted, 
it remains unresolved as to what extent the full spectrum of 
the veteran's psychiatric symptomatology is the result of his 
service-connected PTSD.  The Board intimates no opinion as to 
whether and/or to what extent the veteran's other psychiatric 
diagnoses, including substance abuse, and personality 
disorders, are medically distinguishable from PTSD and 
separately ratable as nonservice-connected disabilities.  
Such determinations will be made by the RO in its 
implementation of this decision.


ORDER

Entitlement to service connection for PTSD is granted.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

